EXHIBIT 13.1 CERTIFICATION PURSUANT TO 18 U.S. C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of BrasilAgro—Companhia Brasileira de Propriedades Agrícolas (the “Company”) on Form 20-F for the fiscal year ended June30, 2016 as filed with the U.S. Securities and Exchange Commission on the date hereof (the “Report”), I, André Guillaumon, Chief Executive Officer and Chief Operating Officer, certify, pursuant to 18 U.S. C. section 1350, as adopted pursuant to section 906 of the U.S. Sarbanes-Oxley Act of 2002, that: (i) the Report fully complies with the requirements of Section13(a) or 15(d) of the U.S. Securities Exchange Act of 1934; and (ii) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ André Guillaumon Name: André Guillaumon Title: Chief Executive Officer and Chief Operating Officer October 19, 2016
